Citation Nr: 1638046	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-33 382	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than April 8, 2005 for the assignment of a 50 percent rating for service-connected psychiatric disability (now, dysthymia and major depression)...


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to March 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO granted a 50 percent disability rating for the Veteran's service-connected psychiatric disability, effective April 8, 2005.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in September 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veteran's Law Judge at the Las Vegas satellite office of the Reno RO; ; a transcript of that hearing is of record.

This appeal is now being processed utilizing the paperless, electronic, Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For the reasons expressed below, the claim on appeal is  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted.

Generally, the effective date of an award of increased compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).  An exception to this rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

Historically, in an August 1986 rating decision, the RO awarded service connection for dysthymic disorder, and assigned a 10 percent rating, effective March 4, 1986 (the day following his date of discharge).  Following a review of an examination report, the RO proposed to reduce his rating from 10 to zero percent disabling ( noncompensable).  However, after the Veteran expressed disagreement with this reduction in  a January 1990 statement, in a May 1990 rating decision, the RO determined that the Veteran's 10 percent disability rating should not be reduced.  
The Veteran filed a claim for an increased rating in December 2010.  In the rating decision on appeal, the RO, relying on constructive possession of VA treatment records (see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)), recharacterized the disability as also in involving dysthymia, and assigned an effective date of April 8, 2005 for the award of a 50 percent rating.  Current VA treatment records indicate that he began mental health treatment on April 13, 2005.

 However, during the Board hearing, the Veteran testified that he began VA psychiatric treatment around March 2005.  Moreover, the March 2011 VA examination report reflects a reference to  a psychiatric treatment record dated March 21, 2005.




VA treatment records from the VA Medical Centers (VAMCs) in the Fort Harrison Healthcare System, have been associated with the electronic claims file; however, apparently records from March 2005 and April 2005 have not been associated.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the  AOJ should obtain all outstanding records of evaluation and/or treatment of the Veteran from the above-noted system, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities. 

Also, while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Fort Harrison Healthcare System, all outstanding records of evaluation and/or treatment of the Veteran, to specifically include mental health ric records dated in March 2005 and April 2005.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization obtain any additional evidence pertinent to the claims.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority).
 
6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 









action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2015).


